DETAILED ACTION
Claims 1 – 24 are pending in the present application. Claims 22-24 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 22nd, 2021.

Specification
The disclosure is objected to because of the following informalities:
Abstract: “systems and methods are provided 
Claim 1: “to form an FRC plasma positioned along a longitudinal axis of the confinement chamber adjacent a mid-plane of the confinement chamber”- a preposition is missing.
Claims 1-2, 6, and 11-17 are objected to for inconsistent reference to the term “chamber”. Sometimes it is denoted by “the chamber” and sometimes by “the confinement chamber”. The same terminology should be consistently used throughout the claims. (Note the same applies to withdrawn claim 22).
Claim 16: the term “diverters” may be meant to be “divertors”. Applicant uses the terms “diverters 300” and “divertors 300” interchangeably in the Specification. The same term should be used consistently throughout the specification and claims.
Appropriate correction is required.
Claim Interpretation
Claim 1 recites “forming an FRC magnetic field about a rotating plasma in a confinement chamber” and “stabilizing the FRC plasma in a radial direction…to position the FRC plasma…”. This is a statement of intended use, because no steps or elements have been claimed which lead to forming an FRC magnetic field.  Any steps or components which could perform those functions even if not explicitly stated as performing those functions can be used to reject that limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2144.07.
Claim 3 also recites “tuning the applied magnetic field to induce radial stability and axial instability in the FRC plasma” without any mention of structure to achieve the intended use, therefore any components that may tune an applied magnetic field will be assumed capable of achieving the intended use.
Claim 4 recites, “wherein the first and second radial magnetic fields interact with the FRC to axially move the FRC plasma”, which is also a recitation of intended use.
Claim 20 recites, “controlling the radial electric field profile in an edge layer”, which is also a recitation of intended use.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
This is a provisional nonstatutory double patenting rejection.
Claims 1–4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35–38 of copending Application No. 16395405 (‘405). The following table shows a comparison of the claims.
Instant claim 1
Claim 35 of 16/395405
Claim 1. A method for stabilizing a field reversed configuration (FRC) plasma comprising the steps of
Claim 1. A method for generating and maintaining a magnetic field with a field reversed configuration (FRC) comprising the steps of
forming an FRC magnetic field about a rotating plasma in a confinement chamber to form an FRC plasma positioned along a longitudinal axis the confinement chamber adjacent a mid-plane of the confinement chamber, and
forming an FRC about a plasma in a confinement chamber, 
and injecting a plurality of neutral beams into the FRC plasma while tuning the beam energies of the plurality of neutral beams between a first beam energy and a second beam energy, wherein the second beam energy differs from the first beam energy, wherein the second beam energy is higher than the first beam energy.

stabilizing the FRC plasma in a radial direction normal to the longitudinal axis to position the FRC plasma axisymmetric about the longitudinal axis and in an axial direction along the longitudinal axis to position the FRC plasma axisymmetric about the mid-plane.
Claim 35. The method of claim 1, further comprising the step of stabilizing the FRC plasma in a radial direction normal to a longitudinal axis of the confinement chamber to position the FRC plasma axisymmetric about the longitudinal axis and in an axial direction along the longitudinal axis to position the FRC plasma axisymmetric about a mid-plane of the confinement chamber.


It may be noted that the limitations of instant claim 1 are entirely anticipated by the limitations of claim 35 of ‘405, even though the language is rearranged.
In a similar manner, instant claims 2-4 are rejected over claims 36-38, respectively, of ‘405 because they comprise the same additional limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 2, 4–6, 9, 11–16, and 20 are rejected under 35 U.S.C. 112(b) for failing to distinctly point out the subject matter which the Applicant regards as the invention.
Claim 4 recites “wherein the first and second radial magnetic fields interact with the FRC…”. There was no prior claimed reference to simply an “FRC” but rather to an “FRC magnetic field” and an “FRC plasma”, therefore it is not understood if the first and second radial magnetic fields are interacting with the plasma or with existing magnetic fields. Therefore, there is insufficient antecedence basis for the term “the FRC”.
Likewise, claim 11 lacks antecedence basis for the term “the FRC”. It recites “maintaining the FRC at or about a constant value without decay …” and “injecting a compact toroid plasma into the FRC”.  Is the magnetic field being maintained, or is the plasma being maintained? Is a plasma being injected into an existing plasma or into magnetic fields forming the plasma?
Furthermore regarding claim 11, it is unclear what maintaining an FRC at a constant value without decay might signify. For example, is the shape or direction of the field or temperature of the plasma etc. being maintained?
Claims 5-6 and 12 are rejected for their dependency on claims 4 and 11.
Claims 13-16 are also rejected for having insufficient antecedence for the term “the FRC”.
Claim 2 is rejected because it recites “quasi-dc coils extending about the chamber”. It is unclear in what manner these coils extend.
Claim 6 is further rejected because it recites “the currents” in “wherein the first and second radial magnetic fields are generated due to the currents induced in counter directions”. There is 
Likewise claim 9 lacks antecedence basis for “the current”.
Claim 16 lacks antecendence basis for the term “first” in “first and second formation sections”. It is suggested to modify claim 13 to recite “a first formation section” rather than “a formation section”.
Claim 20 lacks antecedence basis for “the radial electric field profile”.

The following rejections are made as best understood by what the meaning of the term “the FRC” and other terms may convey, however the basis of the rejections and/or prior art may change depending on how the terms are amended.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Michel Tuszewski et al*, WO 2013074666 A2 (hereinafter “Tuszewski”). 
* previously cited in the IDS	
Regarding claim 1, Tuszewski discloses a method for generating and maintaining a magnetic field with a field reversed configuration (FRC) comprising the steps of 

    PNG
    media_image1.png
    389
    845
    media_image1.png
    Greyscale

forming an FRC magnetic field about a rotating plasma in a confinement chamber,  (Tuszewski Fig. 2; para. 67: “The transverse applied radial magnetic field from the saddle coils 460 induces an axial electric field in the rotating FRC plasma”- a magnetic field is formed by an “FRC system” that applies a radial magnetic field about a rotating plasma; para. 38-39: The FRC magnetic field 450 is formed about a plasma in the confinement chamber 100) to form an FRC plasma positioned along a longitudinal axis [of] the confinement chamber adjacent a mid-plane of the confinement chamber (Fig. 2: The FRC plasma is positioned in the area of the magnetic flux lines 450 shown along the longitudinal axis from left to right and adjacent the mid-plane in the FRC interior 453) and 
(Fig. 2; para. 67: “The transverse applied radial magnetic field from the saddle coils 460 induces an axial electric field in the rotating FRC plasma”).
Regarding claim 2, Tuszewski discloses the method of claim 1 further comprising the step of generating an applied magnetic field within the chamber with quasi-dc coils extending about the chamber (Tuszewski Figs. 2,12; para. 39-40,76: quasi-dc coils 412,414,416 guide magnetic fields and are shown extended about the confinement chamber 100).
Regarding claim 3, Tuszewski discloses the method of claim 2, wherein the step of stabilizing the FRC plasma in the radial direction includes tuning the applied magnetic field to induce radial stability and axial instability in the FRC plasma (Tuszewski Fig. 15; para. 39,67: The applied magnetic field may be tuned through the saddle coils 460. “The transverse applied radial magnetic field from the saddle coils 460 induces an axial electric field in the rotating FRC plasma”). Given that the saddle coils provide the structure sufficient for applying radial magnetic fields and inducing axial electric fields, this would have been able to induce radial stability and axial instability. Recall that this is a limitation of intended use so any structure that can perform the function may meet the limitation.
Regarding claim 4, Tuszewski discloses the method of claim 1 wherein the step of axially stabilizing the FRC plasma includes creating first and second radial magnetic fields, wherein the first and second radial magnetic fields interact with the FRC to axially move the FRC plasma to position the FRC plasma axisymmetric about the mid-plane (Tuszewski Fig. 15; para. 67: upper and lower saddle coils provide first and second radial magnetic fields that induce an axial electric field to axially move the FRC).
Regarding claim 5, Tuszewski discloses the method of claim 4 wherein the first and second radial magnetic fields are antisymmetric about the mid-plane (Tuszewski para. 39: “The saddle-coil antennas 460 can flexibly provide magnetic fields that are either symmetric or antisymmetric about the machine's midplane, depending on the direction of the applied currents”). 
Regarding claim 6, Tuszewski discloses the method of claim 5 wherein the first and second radial magnetic fields are generated due to the currents induced in counter directions in first and second radial coils positioned about the confinement chamber (Tuszewski para. 39: the first and second radial magnetic fields are antisymmetric relative to each other depending on the direction of the applied currents, therefore one may be created with the current in one direction, and the other may be created with the current in the counter direction).
Regarding claim 7, Tuszewski discloses the method of claim 1 wherein the step of stabilizing the FRC plasma includes monitoring the position of the plasma (Tuszewski Figs. 16-17; para. 56).  
Regarding claim 8, Tuszewski discloses the method of claim 7 wherein the step of monitoring the position of the plasma includes monitoring magnetic measurements associated with the FRC plasma (Tuszewski Fig. 12-14,18,19; para. 33,56,84). 
Regarding claim 9, Tuszewski discloses the method of claim 7 further comprising the step of measuring the current in the first and second radial coils (Tuszewski para. 39: first and second saddle coils, corresponding to the radial coils, can be used for electron current control. The capability of controlling the current requires the capability of measuring it in order to control it).
Regarding claim 10, Tuszewski discloses the method of claim 9 further comprising the step of monitoring the velocity of the FRC plasma (Tuszewski para. 50: “Electrical biasing of open flux surfaces can provide radial potentials that give rise to azimuthal E*B motion that provides a control mechanism, analogous to turning a knob, to control rotation of the open field line plasma as well as the actual FRC core 450 via velocity shear”- Controlling rotation of the plasma via velocity shear requires monitoring the velocity of the plasma).
Regarding claim 11, Tuszewski discloses the method of claim 1 further comprising maintaining the FRC at or about a constant value without decay by injecting beams of fast neutral atoms from neutral beam injectors into the FRC plasma at an angle towards the mid-plane of the confinement chamber and injecting a compact toroid plasma into the FRC (Tuszewski para. 65: “it is possible to tune the pellet injection system 700 to provide just the desired level of particle inventory sustainment. In turn, this helps maintain the internal kinetic pressure in the FRC 450 and sustained operation and lifetime of the FRC 450”) (para. 63: the beams are stated to be the primary means by which the plasma is heated; Figs. 3, 8 and para. 78: the neutral beams are desirably located close to the mid-plane of the vessel and are injected from various angles).  
Regarding claim 12, Tuszewski discloses the method of claim 11 further comprising the step of generating a mirror magnetic field within opposing ends of the chamber with quasi-dc mirror coils extending about the opposing ends of the chamber (Tuszewski Figs. 2-3; para. 39: quasi-dc coils 412,414,416)
Regarding claim 13, Tuszewski discloses the method of claim 1 wherein the step of the forming the FRC includes forming a formation FRC in a formation section coupled to an end of the confinement chamber and accelerating the formation FRC towards the mid-plane of the chamber to form the FRC (Tuszewski Fig. 2; para. 53-55: “The two (north and south) formation FRCs so formed and accelerated then expand into the larger diameter confinement chamber 100”- opposing first and second north and south FRCs are formed in formation sections 200 coupled to confinement chamber 100 that arrive near the mid through plane where they collide).  
Regarding claim 14, Tuszewski discloses the method of claim 13 wherein the step of the forming the FRC includes forming a second formation FRC in a second formation section coupled to a second end of the confinement chamber and accelerating the second formation FRC towards the mid-plane of the chamber where the two formation FRCs merge to form the FRC (please refer to claim 13).  
Regarding claim 15, Tuszewski discloses the method of claim 13 wherein the step of forming the FRC includes one of forming a formation FRC while accelerating the formation FRC towards the mid-plane of the chamber and forming a formation FRC then accelerating the formation FRC towards the mid-plane of the chamber (please refer to claim 13).  
Regarding claim 16, Tuszewski discloses the method of claim 14 further comprising the step of guiding magnetic flux surfaces of the FRC into diverters coupled to the ends of the first and second formation sections (Tuszewski Figs. 2-3,9-10; para. 45,53-55: the formation FRC are backstreamed into divertors 300 coupled to opposite ends of the confinement chamber 100)
Regarding claim 17, Tuszewski discloses the method of claim 1 further comprising the step of conditioning the internal surfaces of the chamber, formation sections, and diverters with a gettering system (Tuszewski para. 44: titanium and lithium deposition systems act as gettering systems coating the confinement chamber and the divertors).  
Regarding claim 18, Tuszewski discloses the method of claim 17 wherein the gettering system includes one of a Titanium deposition system and a Lithium deposition system (Tuszewski para. 44: titanium and lithium deposition systems act as gettering systems coating the confinement chamber and the divertors).  
Regarding claim 19, Tuszewski discloses the method of claim 1 further comprising the step of axially injecting plasma into the FRC from axially mounted plasma guns (Tuszewski Figs. 2-3; para. 46: axial plasma guns 50) .  
Regarding claim 20, Tuszewski discloses the method of claim 1 further comprising the step of controlling the radial electric field profile in an edge layer of the FRC (Tuszewski para. 76: “Control of the radial electric field profile in the edge layer 456 is beneficial in various ways to FRC stability and confinement. By virtue of the innovative biasing components deployed in the FRC system 10 it is possible to apply a variety of deliberate distributions of electric potentials to a group of open flux surfaces”).  
Regarding claim 21, Tuszewski discloses the method of claim 20 wherein the step of controlling the radial electric field profile in an edge layer of the FRC includes applying a distribution of electric potential to a group of open flux surfaces of the FRC with biasing electrodes (Tuszewski para. 76: please refer to the rejection of claim 33).


Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Virtually all of the 200+ prior arts listed by Applicant in the Information Disclosure Statement were found relevant, but due to time limitations, only a perfunctory review could be performed for most of these. Applicant is encouraged to indicate any prior arts which they feel may be most relevant.
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646